Atna Reports Progress at Pinson Gold Mine, Nevada Vancouver, B.C. (January 08, 2008). Atna Resources Ltd. (ATN: TSX) is pleased to report progress of work by Pinson Mining Company (Barrick Gold) at the Pinson Gold Mine located in the Getchell Gold Belt, Nevada.Atna owns a 70% interest in the property and Pinson Mining Company (PMC) owns 30%.PMC may reverse the parties’ interests by spending US$30 million on further work to advance and develop the property before April 6, 2009.PMC commenced material work on the project in August 2007.Initial plans called for 50,000 feet of surface drilling, 35,000 feet of underground drilling, and 4,000 feet of underground development. Dewatering to enable underground development began in August.A rapid infiltration basin (RIB) to handle the water is under construction and a second RIB will be installed to handle any overflow needs.Bids have been called for the underground development, which is expected to begin in Q1 2008.Three core drills and one reverse circulation (RC) rotary drill are presently in operation on the property.Twenty three holes have been completed (RC pre-collar and core tail); 11 holes are pre-collared and cased; four holes are in progress.A total of 26,899 feet, including 20,364 feet of RC and 6,535 feet of core drilling, was completed through the end of November. Analytical turn-around is an issue, with PMC experiencing 3 to 5 week delay from sample delivery to receipt of analytical results. PMC has focused drilling in four principle target areas: 1) infill definition drilling in the Range Front/Ogee/CX West zones, 2) infill drilling in the CX zone, 3) exploration drilling in the HPR-104 area, and 4) in the Summer Camp area near the northern property boundary with the Getchell Mine property.Highlights of the results are reported as follows: Range Front/Ogee/CX West Early results include a high grade drill intersection (BRFC-019) of gold mineralization confirming the tenor and grade in the Ogee zone. High grade gold intersections in the CX West zone (BRFC-009, 010) underscore the potential to add new mineralization in the CX-West zone to the total estimated resource at Pinson.CX West is a mineralized structure between the Range Front and Ogee structures which was encountered at the end of Atna’s 2006 drill program and which made a minor contribution to the June 2007 resource estimate. No assays are yet available from core within the Range Front resource envelope. However, broad intersections of gold mineralization in the hanging wall of the Range Front (BRFC-022 & 023) indicate additional opportunities to increase the deposit resource. Core-tails drilled on strike outside the south boundary of the resource estimate (BRFC - 002, 003) cut zones of lower grade mineralization.Data is partial and incomplete, as work is in progress.Additional core assaying and drilling of core tails is required to enable full reporting and interpretation. Highlights of the drill intersections are reported in the following table: Drill Hole Number From (ft) To (ft) Length (ft) Gold (oz/t) Zone BRFC-002 (1) 445.0 485.0 40.0 0.049 Range Front – south of resource envelope including 445.0 450.0 5.0 0.181 BRFC-003 (1) 573.0 598.0 25.0 0.037 Range Front – south of resource envelope BRFC-007 (2) 210.0 230.0 20.0 0.069 Range Front (hanging wall) BRFC-009 (2) 60.0 80.0 20.0 0.599 CX-West (RC) BRFC-010 (2) 245.0 300.0 55.0 0.299 CX-West (RC) BRFC-019 (3) 375.0 405.0 30.0 0.352 Ogee (RC) including 380.0 400.0 20.0 0.497 BRFC-020a (3) 445.0 460.0 15.0 0.131 Range Front (hanging wall) BRFC-022 (4) 650.0 740.0 90.0 0.284 Range Front (hanging wall) including 650.0 665.0 15.0 0.867 including 700.0 720.0 20.0 0.540 BRFC-023 (3) 630.0 640.0 10.0 0.128 Range Front (hanging wall) and 675.0 695.0 20.0 0.215 Range Front (hanging wall) including 675.0 685.0 10.0 0.343 (1)
